Order, Supreme Court, Bronx County (John A. Barone, J.), entered June 9, 2008, which denied defendant Wachovia Bank’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered April 3, 2008, which granted said defendant’s motion for summary judgment only to the extent of ordering a framed issue hearing, unanimously dismissed, without costs.
In opposition to Wachovia’s motion, plaintiff averred that her grandson had testified in a proceeding in another jurisdiction that he forged her name on the subject loan and mortgage docu*393ments. She also submitted documents containing her signature for purposes of comparing it with her alleged signature on the mortgage documents. This evidence raises an issue of fact as to the authenticity of plaintiffs signature (see Seaboard Sur. Co. v Earthline Corp., 262 AD2d 253 [1999]; Diplacidi v Gruder, 135 AD2d 395 [1987]).
We have considered defendant’s remaining contention and find it unavailing. Concur—Mazzarelli, J.E, Friedman, Nardelli, Buckley and Freedman, JJ.